Case 8:21-cv-00839-SDM-AAS Document 35 Filed 05/07/21 Page 1 of 3 PageID 1714




              IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

 STATE OF FLORIDA,

             Plaintiff,

 v.

 XAVIER BECERRA, Secretary of
 Health and Human Services, in his
 official capacity; HEALTH AND
 HUMAN SERVICES; ROCHELLE                  Case No.: 8:21-cv-00839-SDM-AAS
 WALENSKY, Director of Centers for
 Disease Control and Prevention, in
 her official capacity; CENTERS
 FOR DISEASE CONTROL AND
 PREVENTION; UNITED STATES
 OF AMERICA,

             Defendants.


                             MOTION TO STAY

      Last week the CDC issued a “dear colleague” letter to the cruise

industry, and yesterday posted substantial additional material on its website,

giving new guidance regarding the Conditional Sailing Order. Alaska intends

to move to amend its motion to intervene and proposed complaint in light of

the new guidance. Some of this guidance addresses issues unique to Alaska,

such as port agreements with small communities. The State of Alaska

therefore moves to stay briefing on its motion to intervene for a period of two


                                       1
Case 8:21-cv-00839-SDM-AAS Document 35 Filed 05/07/21 Page 2 of 3 PageID 1715




weeks until Friday, May 21. As part of the Stay, Alaska respectfully requests

that this Court vacate the defendants’ deadline of May 7th to oppose Alaska’s

Motion to Intervene and that this Court set a new deadline for opposition

after the filing of an amended motion to intervene.

      Counsel for the State of Alaska has consulted with counsel for both

plaintiffs and defendants and neither opposes this motion.

      DATED: 5/7/2021

                                    TREG R. TAYLOR
                                    ATTORNEY GENERAL

                                    By:   /s/Jessica M Alloway
                                          Jessica M. Alloway
                                          Assistant Attorney General
                                          Alaska Bar No. 1205045
                                          (Pro Hac Vice)

                                    By:   /s/ Lael A. Harrison
                                          Lael A. Harrison
                                          Assistant Attorney General
                                          Alaska Bar No. 0811093
                                          (Pro Hac Vice)
                                          1031 West Fourth Avenue, Suite
                                          200
                                          Anchorage, AK 99501
                                          Telephone: (907) 269-5275
                                          Facsimile: (907) 276-3697
                                          Email: jessie.alloway@alaska.gov
                                          Email: lael.harrison@alaska.gov

                                          Mohammad O. Jazil (FBN 72556)
                                          mjazil@hgslaw.com
                                          Edward M. Wenger (FBN 85568)
                                          edw@hgslaw.com
                                          HOPPING GREEN & SAMS, P.A.

                                      2
Case 8:21-cv-00839-SDM-AAS Document 35 Filed 05/07/21 Page 3 of 3 PageID 1716




                                           119 South Monroe Street, Suite 300
                                           Tallahassee, Florida 32301
                                           Phone: (850) 222-7500
                                           Fax: (850) 224-8551

                                           Attorneys for the State of Alaska



                       CERTIFICATE OF SERVICE

      I certify that on 7th day of May, 2021 a true and correct copy of the

foregoing was filed with the Court’s CM/ECF system, which provides notice to

all parties.

                                                 /s/ Jessica M. Alloway
                                                 Jessica M. Alloway




                                       3
